Citation Nr: 0212796	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-50 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
sinusitis.

(The issue of entitlement to an initial rating for in excess 
of 20 percent for degenerative joint disease of the right 
knee will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that assigned an initial noncompensable for 
sinusitis, after granting service connection for this 
disability.  Thereafter, the evaluation for sinusitis was 
increased to 10 percent, from the effective of service 
connection.  The veteran has continued his appeal for a 
higher initial rating.  

The Board also notes that the veteran was provided a 
statement of the case in May 2000 on the issue of entitlement 
to a compensable evaluation for residuals of an injury of the 
right middle finger.  He was informed of the requirement that 
he submit a substantive appeal in response to the statement 
of the case if he desired appellate review with respect to 
this issue.  The issue was not thereafter addressed in any 
written communication received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.

The Board is undertaking additional development on the issue 
of entitlement to a higher initial rating for degenerative 
joint disease of the right knee pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide any notice of the development required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  
FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's sinusitis is no more than moderate in 
severity; it has not resulted in crusting, purulent 
discharge, or any incapacitating episodes; not more than 6 
incapacitating episodes of sinusitis occur per year.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1996); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  For the purposes of this decision, the Board will 
assume that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for the benefit sought on appeal, the 
evidence it has considered in evaluating his sinusitis and 
the basis for its decision.  In addition, in a May 2001 
supplemental statement of the case, the RO informed the 
veteran of the VCAA and the information needed from him in 
order for the RO to obtain additional evidence and 
information in support of his claim.  The record further 
reflects that the RO has obtained pertinent treatment records 
and afforded the veteran appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence or information.  

In sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
regulations would only serve to further delay resolution of 
the veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes. 

Service medical records show that the veteran was treated in 
May 1995 for sinusitis and an upper respiratory infection.  
On follow-up a few days later, the sinusitis and upper 
respiratory infection were noted to be resolving.  A couple 
of weeks later, in early June 1995, he was seen with nasal 
congestion with clear watery discharge.  The impression was 
rule out allergy.  On examination for separation in September 
1995, his nose and sinuses were found to be normal on 
clinical evaluation.

A VA examination was conducted in March 1996.  The veteran 
gave a history of sinusitis in which exacerbations of nasal 
congestion mainly occur with changes in the weather.  He 
denied any history of headaches.  He took over-the-counter 
medications to control the problem.  Examination noted no 
tenderness over the sinuses.  Bilateral air entry and the 
posterior pharynx were clear.  The diagnosis was history of 
sinusitis.  An X-ray study of the sinuses was negative.

VA outpatient records show that the veteran's complaints in 
July 1996 included post nasal drip, cough and nasal 
congestion.  No diagnosis was rendered at that time.

A VA neurological examination was conducted in October 1996.  
The veteran complained of headaches occurring two or three 
times per week accompanied by bilateral nasal congestion 
since last spring.  The examiner stated that the findings 
suggested sinus headache.  

A hearing before a hearing officer at the RO was conducted in 
March 1997.  The veteran testified that his sinusitis flares 
up in springtime or with a change in the weather.  He noted 
that he had no sinus problems in the winter unless the 
weather changed.  He stated that he takes medication to 
control the symptoms.  

A VA examination was conducted in February 1998.  The veteran 
complained of recurrent nasal catarrh and postnasal drip.  
The physical examination disclosed that the external nose; 
superior, middle and inferior turbinates; postnasal space; 
and pharynx were normal.  There was no tenderness over the 
maxillary sinuses.  The examiner concluded that there was no 
active nasal disease, sinus disease or pharyngeal disease.  

A VA examination was conducted in October 2000.  The veteran 
complained of recurrent nasal catarrh and postnasal drip.  
The physical examination showed that the veteran had 
congested nasal mucosa.  The superior, middle and inferior 
turbinates were normal.  There was no active disease in the 
nasal sinuses.  An X-ray examination of the paranasal sinuses 
disclosed that the right maxillary sinus was hypoplastic.  
There was no air fluid level seen to suggest acute sinusitis.  
The pertinent diagnoses were no active nasal disease and 
allergic sinusitis by history.

VA outpatient records show that the veteran's complaints in 
December 2000 included a runny nose and sinus congestion.  
The pertinent impression following examination was allergic 
rhinitis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Effective October 7, 1996, the criteria governing the rating 
of diseases of the nose and throat changed, including the 
criteria governing the rating of sinusitis and allergic 
rhinitis.  See 61 Fed. Reg. 46720 - 46731 (1996).  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its decision of May 1996.  The October 1996 Statement of the 
Case referred to the regulations then in effect.  Subsequent 
rating decisions and supplemental statements of the case 
applied the new law.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993), 
and in light of Karnas, the Board will proceed to analyze the 
veteran's claim under both sets of criteria to determine if 
one is more favorable to the veteran.

Under the former criteria, maxillary sinusitis warrants a 
noncompensable evaluation if there are X-ray manifestations 
only, or the symptoms are mild or occasional.  A 10 percent 
evaluation is warranted for moderate sinusitis manifested by 
discharge, crusting, or scabbing, with infrequent headaches.  
A 30 percent evaluation is provided for severe sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

The current criteria provide that chronic maxillary sinusitis 
detected by X-ray only warrants a noncompensable rating.  A 
10 percent rating is warranted with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent rating requires three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).

Service medical records reflect brief treatment for sinusitis 
in May 1995 and for a possible allergy in June 1995.  There 
is no later medical evidence of active sinusitis.  The VA 
outpatient records document respiratory complaints on only 
two occasions.  On one of those occasions, no pertinent 
impression or diagnosis was recorded and on the other 
occasion, the veteran's symptoms were attributed to allergic 
rhinitis.  No evidence of active sinusitis has been found on 
any of the VA examinations.  The veteran has not required 
antibiotic treatment for sinusitis since his discharge from 
service, nor has crusting or purulent discharge been found.  
In sum, the medical evidence establishes that the disability 
does not more nearly approximate the criteria for a 30 
percent evaluation than those for a 10 percent evaluation 
under the current or former criteria.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record does not show that the veteran has 
required any hospitalization for the disability at issue.  In 
addition, the manifestations of the disability are those 
contemplated by the assigned rating.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability is in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has determined that referral of the case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a higher initial evaluation for sinusitis is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

